Citation Nr: 1530047	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  13-35 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for tuberculosis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from December 1960 to July 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.
  
The Veteran presented testimony before the Board in May 2015; the transcript has been associated with the virtual record.

In May 2015, the Veteran filed a claim for an unspecified respiratory condition, to include residuals of pneumonia.  This matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Further development is necessary prior to a merits analysis of the Veteran's claim of service connection for tuberculosis.

The record compiled for appellate review is incomplete.  A July 9, 2012, VA outpatient record indicates the Veteran had a positive purified protein derivative (of tuberculin) (PPD) test on that date and a negative test previously on July 11, 2011.  The entry further reveals that a Guaniferon-TB Gold in tube test was ordered in July 2012 in an effort to determine whether or not the current test results were indicative of a true conversion representative of latent tuberculosis infection.  These reports have not been associated with the paper claims file and/or virtual record.  VA outpatient treatment records dated prior to 1998 and after May 2015 have also not been associated with the paper claims file and/or virtual record.  Such must be obtained upon remand.  38 C.F.R. § 3.159(c)(2).

The Veteran claims that he had symptoms of tuberculosis in service (fever and night sweats), but was never tested.  In an August 2012 statement, the Veteran indicated that he always thought that scars on his lungs were a residual from the pneumonia he had in service, but that he was told by VA medical providers that it was actually tuberculosis.  He further stated that these providers asked him if he had ever been in Korea, which he had (and is verified by service personnel records).  During testimony before the Board, he specified that he had been told he had tuberculosis approximately four years prior by treatment providers at the Dorn VA Medical Center.  In a September 2013 statement, the Veteran's representative argued that he was exposed to tuberculosis while stationed in Korea and that the provisions of 38 C.F.R. § 3.374(b) should be considered.  The Board notes this provision states that a diagnosis of active pulmonary tuberculosis by medical authorities of VA as a result of examination, observation, or treatment will be accepted for rating purposes.  

Service treatment records show he was treated for pneumonia in 1961.  He was also treated for various upper respiratory infections.  Post- service, an October 2007 chest x-ray shows minimal interstitial prominence, which could represent fibro emphysematous change.  A July 2012 entry indicates that the Veteran had a positive PPD test that day, but a negative test in July 2011.  Chest x-rays dated in July 2012 showed scarring of the right upper lobe.  VA treatment records dated in September 2013 indicate the Veteran completed an annual tuberculosis questionnaire and reported he always had night sweats since he left Korea.  Chest x-rays dated in September 2013 showed mild scarring of the lateral right upper lobe and possible right hilar bronchiectasis.  The Veteran has not been afforded a VA examination.  The Board finds that an examination is necessary to determine the nature and etiology of the claimed condition.  McClendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  The examiner is asked to address the specific questions set forth in the numbered paragraphs below.  

The RO should ensure that all due process requirements are met.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  38 U.S.C.A. § 5103A (b) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Secure for the record copies of the complete VA clinical records of the Veteran, to include: July 11, 2011 and July 9, 2012, PPD tests; a July 2012 Guaniferon-TB Gold in tube test; and VA outpatient treatment records dated prior to 1998 and after May 2015.  All requests for records and their responses must be associated with the claims folder. 

2.  Once the development above has been completed, schedule the Veteran for the appropriate VA examination to determine the etiology of the claimed tuberculosis.  All indicated tests or studies must be completed.  The examiner should describe all findings  in detail.  

A complete rationale must be provided for all opinions expressed.  If the requested opinions cannot be made without resorting to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resorting to speculation. (a) All current disorders should be clearly reported.  (b) The examiner must address the Veteran's claim that he was exposed to tuberculosis in Korea, had symptoms of tuberculosis in service (night sweats and fever), what was actually thought to be pneumonia in service was actually tuberculosis, and that scars on his lungs are consistent with prior tuberculosis infection.    (c) The examiner should offer an opinion in response to the following: is it at least as likely as not (a 50% or higher degree of probability) that any currently diagnosed tuberculosis or any residuals thereof, is/are related to the Veteran's military service? In answering this question, the examiner must make specific reference to: service treatment records; an October 2007 chest x-ray showing minimal interstitial prominence, which could represent fibro emphysematous change; July 2012 chest x-rays showing scarring of the right upper lobe; chest x-rays dated in September 2013 showing mild scarring of the lateral right upper lobe and possible right hilar bronchiectasis; PPD tests dated in July 2011 and July 2012; and July 2012 Guaniferon-TB Gold in tube test results, if available.  

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the issue in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




